At a Court of Oyer and Terminer held at this term, Joshua Jones and Lewis Carpenter (negroes) were indicted, each as principal and each as accessory in separate counts, and tried for a rape committed on a white married woman, named Mary Meredith, on the 17th of September preceding. She and her husband and their two children were living at the time with Mr. Henry McCrone, on his farm, but she and her children, who were quite small, were left alone in the house about ten o'clock that evening, both her husband and Mr. McCrone being absent for the night, which was known to the prisoners, both of whom had been at *Page 318 
work there during the day. She had retired to bed with her children in the room above the kitchen, leaving the door of the kitchen unfastened, and a lamp lighted in it for Mr. McCrone on his return, and another in the room above on retiring to bed with her children, and was awakened between 11 and 12 o'clock by the presence of a colored man in the room and on her bed, the lamps then being extinguished both in her bed-room and the kitchen below, but she made such a strenuous resistance against his efforts to force her, and such an outcry, that he desisted for a time, and left the room and went down stairs, but after a time he came up again into her room, and while she yet had the lamp in her hand and was groping about for a match to relight it, he seized her round the body, and after struggling all she could to prevent it, and crying and begging him to let her go, he threw her down on the floor, and by choking her until she became unconscious, he accomplished his purpose, and when she recovered her consciousness, and was aroused by the crying of both her children, he was gone. She then fled with them in great haste, fright and distress, about 12 o'clock to the nearest neighbor's house, where she at once made known the occasion of it, and what had happened to her, and who in their testimony confirmed her statement as the same as was then made to them, except that she did not then say she had been ravished.
William Moore, another negro man, was sworn, and testified that he went with Lewis Carpenter that evening from Mr. McCrone's farm to Mr. Morrison's, and as they went back Joshua Jones joined them, and as they went along Joshua asked Lew. if Meredith was at home; Lew. said he was not, and he then said, let's have some devilment to-night — let's go over and ravish old Mary Meredith, and Lew. agreed to it, and said he would hold her if he would ravish her, to which Joshua replied, he would do it. They all three then went on to the house of Mr. McCrone, and Josh. and Lew. went into the yard, where he stopped and remained, and then into the kitchen *Page 319 
where they put out the light, then up stairs to the room above it where they put out the light there too. Josh. then got on the bed where she and her children were lying asleep, but soon one of them waked up and commenced crying, and they came down again, and they all went together to the barn yard, where Josh. said that was a d___d pretty way to help a man! and then said, let's go back again and do it before she gets the lamps relighted; and they then went back again, he remaining at the yard gate, and that the prisoners then re-entered the kitchen and went up stairs as before, and were gone about a quarter of an hour, and when they came back to him he asked Josh. if he had had connection with her, and he said he had.
The constable who arrested the prisoners and conveyed them to jail on the commitment of the magistrate, testified that on their way Joshua Jones asked him when they would hang him, to which he replied that he could not inform him, but added, "You admit, then, that you did it?" to which he answered, "I might as well, the way things have gone;" and that Lewis Carpenter then said to him, "Yes, Joshua, you know that you did it," to which he replied that he was sorry that he had not done always as his mother had told him; if he had, that would not have happened.
The Attorney General, after the formal proof of it, then offered in evidence the voluntary confession of Lewis Carpenter, taken before the justice of the peace, and reduced to writing and read over by him to the prisoner and approved and signed by him, admitting his participation in the transaction, and stating that the rape was committed on Mary Meredith by Joshua Jones, and not by him, in substantial conformity with the facts stated in the foregoing testimony of the witness.